Title: Thomas Jefferson to Charles Blagrove, 27 May 1812
From: Jefferson, Thomas
To: Blagrove, Charles


          Sir Monticello May 27. 12.
           In a suit in Chancery  brought against me by a Samuel Scott of Campbell, I have occasion of a document from the Register’s office, of the purport of the inclosed, duly authenticated. I believe I recieved the inclosed from the register’s office some 14. or 15. years ago, but of this I am not certain. it’s defects are an error in the signature of Richard Smith, instead of Richard Stith, this last being the true name of the Surveyor, & the former a mistake of the Copyist: and that the paper wants a due authentication from your office. I will thank you to furnish me with this document duly authenticated & without delay, directed to me near Milton by post, as I am pressed for an answer which waits for this paper.
          I have reason to believe that the plat & certificate of this very land (therein called 99. acres) was returned to the Secretary’s office by mr John Wayles in 1773 or within a few years before that, as transferred to him by Richard Stith. the discovery of such a paper, if returned to the office, would be decisive, and therefore I must request a search for it. the fees for these services will be paid you on presenting your tickett ticket to mr Gibson of the house of Gibson & Jefferson in Richmond. Accept the assurance of my respects. 
          
            Th:
            Jefferson
        